                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


MARY OESER,

               Plaintiff,
                                                      Case No. 1:19-cv-16286
       v.                                             Magistrate Judge Norah McCann King

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.


                                    OPINION AND ORDER

       This matter comes before the Court pursuant to Section 205(g) of the Social Security Act,

as amended, 42 U.S.C. § 405(g), regarding the application of Plaintiff Mary Oeser for a period of

disability and Disability Insurance Benefits under Title II of the Social Security Act, 42 U.S.C.

§§ 401 et seq. Plaintiff appeals from the final decision of the Commissioner of Social Security

denying Plaintiff’s application. After careful consideration of the entire record, including the

entire administrative record, the Court decides this matter pursuant to Rule 78(b) of the Federal

Rules of Civil Procedure and Local Civil Rule 9.1(f). For the reasons that follow, the Court

reverses the Commissioner’s decision and remands the action for further proceedings.

I.     PROCEDURAL HISTORY

       On July 1, 2015, Plaintiff filed her application for benefits, alleging that she has been

disabled since July 7, 2009. R. 166–67. The application was denied initially and upon

reconsideration. R. 87–91, 93–98. Plaintiff sought a de novo hearing before an administrative

law judge. R. 99–100. Administrative Law Judge Nancy Lisewski (“ALJ”) held a hearing on

June 11, 2018, at which Plaintiff, who was represented by counsel, appeared and testified, as did

                                                 1
a vocational expert. R. 38–63. In a decision dated August 15, 2018, the ALJ concluded that

Plaintiff was not disabled within the meaning of the Social Security Act at any time from July 7,

2009, her alleged disability onset date, through June 30, 2015, the date on which Plaintiff was

last insured for disability insurance benefits. R. 18–25. That decision became the final decision

of the Commissioner of Social Security when the Appeals Council declined review on June 3,

2019. R. 1–6. Plaintiff timely filed this appeal pursuant to 42 U.S.C. § 405(g). ECF No. 1. On

August 21, 2020, Plaintiff consented to disposition of the matter by a United States Magistrate

Judge pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil Procedure. ECF

No. 17.1 On that same day, the case was reassigned to the undersigned. ECF No. 18. The matter

is now ripe for disposition.

II.    LEGAL STANDARD

       A.      Standard of Review

       In reviewing applications for Social Security disability benefits, this Court has the

authority to conduct a plenary review of legal issues decided by the ALJ. Knepp v. Apfel, 204

F.3d 78, 83 (3d Cir. 2000). In contrast, the Court reviews the ALJ’s factual findings to

determine if they are supported by substantial evidence. Sykes v. Apfel, 228 F.3d 259, 262 (3d

Cir. 2000); see also 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence “does not mean a

large or considerable amount of evidence, but rather such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565

(1988) (citation and internal quotations omitted); see K.K. ex rel. K.S. v. Comm’r of Soc. Sec.,

No. 17-2309 , 2018 WL 1509091, at *4 (D.N.J. Mar. 27, 2018). Substantial evidence is “less


 1
  The Commissioner has provided general consent to Magistrate Judge jurisdiction in cases
 seeking review of the Commissioner’s decision. See Standing Order In re: Social Security Pilot
 Project (D.N.J. Apr. 2, 2018).
                                              2
than a preponderance of the evidence, but ‘more than a mere scintilla.”’ Bailey v. Comm’r of Soc.

Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (citations and quotations omitted); see K.K., 2018

WL 1509091, at *4.

       The substantial evidence standard is a deferential standard, and the ALJ’s decision cannot

be set aside merely because the Court “acting de novo might have reached a different

conclusion.” Hunter Douglas, Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986); see, e.g., Fargnoli

v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (“Where the ALJ’s findings of fact are supported

by substantial evidence, we are bound by those findings, even if we would have decided the

factual inquiry differently.”) (citing Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)); K.K.,

2018 WL 1509091, at *4 (“‘[T]he district court ... is [not] empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.’”) (quoting Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)).

       Nevertheless, the Third Circuit cautions that this standard of review is not “a talismanic

or self-executing formula for adjudication.” Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)

(“The search for substantial evidence is thus a qualitative exercise without which our review of

social security disability cases ceases to be merely deferential and becomes instead a sham.”);

see Coleman v. Comm’r of Soc. Sec., No. 15-6484, 2016 WL 4212102, at *3 (D.N.J. Aug. 9,

2016). The Court has a duty to “review the evidence in its totality” and “take into account

whatever in the record fairly detracts from its weight.” K.K., 2018 WL 1509091, at *4 (quoting

Schonewolf v. Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (citations and quotations omitted));

see Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981) (stating that substantial evidence exists

only “in relationship to all the other evidence in the record”). Evidence is not substantial if “it is

overwhelmed by other evidence,” “really constitutes not evidence but mere conclusion,” or

                                                   3
“ignores, or fails to resolve, a conflict created by countervailing evidence.” Wallace v. Sec’y of

Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir. 1983) (citing Kent, 710 F.2d at 114); see

K.K., 2018 WL 1509091, at *4. The ALJ decision thus must be set aside if it “did not take into

account the entire record or failed to resolve an evidentiary conflict.” Schonewolf, 972 F. Supp.

at 284-85 (citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)).

       Although an ALJ is not required “to use particular language or adhere to a particular

format in conducting [the] analysis,” the decision must contain “sufficient development of the

record and explanation of findings to permit meaningful review.” Jones v. Barnhart, 364 F.3d

501, 505 (3d Cir. 2004) (citing Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119 (3d Cir.

2000)); see K.K., 2018 WL 1509091, at *4. The Court “need[s] from the ALJ not only an

expression of the evidence s/he considered which supports the result, but also some indication of

the evidence which was rejected.” Cotter, 642 F.2d at 705-06; see Burnett, 220 F.3d at 121

(“Although the ALJ may weigh the credibility of the evidence, [s/]he must give some indication

of the evidence which [s/]he rejects and [the] reason(s) for discounting such evidence.”) (citing

Plummer v. Apfel, 186 F.3d 422, 429 (3d. Cir. 1999)). “[T]he ALJ is not required to supply a

comprehensive explanation for the rejection of evidence; in most cases, a sentence or short

paragraph would probably suffice.” Cotter, 650 F.2d at 482. Absent such articulation, the Court

“cannot tell if significant probative evidence was not credited or simply ignored.” Id. at 705. As

the Third Circuit explains:

       Unless the [ALJ] has analyzed all evidence and has sufficiently explained the
       weight [s/]he has given to obviously probative exhibits, to say that [the] decision is
       supported by substantial evidence approaches an abdication of the court’s duty to
       scrutinize the record as a whole to determine whether the conclusions reached are
       rational.

Gober, 574 F.2d at 776; see Schonewolf, 972 F. Supp. at 284-85.

                                                 4
       Following review of the entire record on appeal from a denial of benefits, the Court can

enter “a judgment affirming, modifying, or reversing the decision of the [Commissioner], with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). Remand is appropriate if the

record is incomplete or if the ALJ’s decision lacks adequate reasoning or contains illogical or

contradictory findings. See Burnett, 220 F.3d at 119-20; Podedworny v. Harris, 745 F.2d 210,

221-22 (3d Cir. 1984). Remand is also appropriate if the ALJ’s findings are not the product of a

complete review which “explicitly weigh[s] all relevant, probative and available evidence” in the

record. Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted); see

A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp.3d 512, 518 (D.N.J. 2016). A decision to “award

benefits should be made only when the administrative record of the case has been fully

developed and when substantial evidence on the record as a whole indicates that the claimant is

disabled and entitled to benefits.” Podedworny, 745 F.2d at 221-22 (citation and quotation

omitted); see A.B., 166 F. Supp.3d at 518. In assessing whether the record is fully developed to

support an award of benefits, courts take a more liberal approach when the claimant has already

faced long processing delays. See, e.g., Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000). An

award is “especially appropriate when “further administrative proceedings would simply prolong

[Plaintiff’s] waiting and delay his ultimate receipt of benefits.” Podedworny, 745 F.2d at 223;

see Schonewolf, 972 F. Supp. at 290.

       B.      Sequential Evaluation Process

       The Social Security Act establishes a five-step sequential evaluation process for

determining whether a plaintiff is disabled within the meaning of the statute. 20 C.F.R. §

404.1520(a)(4). “The claimant bears the burden of proof at steps one through four, and the




                                                5
Commissioner bears the burden of proof at step five.” Smith v. Comm’r of Soc. Sec., 631 F.3d

632, 634 (3d Cir. 2010) (citing Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 92 (3d Cir. 2007)).

       At step one, the ALJ determines whether the plaintiff is currently engaged in substantial

gainful activity. 20 C.F.R. § 404.1520(b). If so, then the inquiry ends because the plaintiff is not

disabled.

       At step two, the ALJ decides whether the plaintiff has a “severe impairment” or

combination of impairments that “significantly limits [the plaintiff’s] physical or mental ability

to do basic work activities[.]” 20 C.F.R. § 404.1520(c). If the plaintiff does not have a severe

impairment or combination of impairments, then the inquiry ends because the plaintiff is not

disabled. Otherwise, the ALJ proceeds to step three.

       At step three, the ALJ decides whether the plaintiff’s impairment or combination of

impairments “meets” or “medically equals” the severity of an impairment in the Listing of

Impairments (“Listing”) found at 20 C.F.R. § 404, Subpart P, Appendix 1. 20 C.F.R. §

404.1520(d). If so, then the plaintiff is presumed to be disabled if the impairment or combination

of impairments has lasted or is expected to last for a continuous period of at least 12 months. Id.

at § 404.1509. Otherwise, the ALJ proceeds to step four.

       At step four, the ALJ must determine the plaintiff’s residual functional capacity (“RFC”)

and determine whether the plaintiff can perform past relevant work. 20 C.F.R. § 404.1520(e), (f).

If the plaintiff can perform past relevant work, then the inquiry ends because the plaintiff is not

disabled. Otherwise, the ALJ proceeds to the final step.

       At step five, the ALJ must decide whether the plaintiff, considering the plaintiff’s RFC,

age, education, and work experience, can perform other jobs that exist in significant numbers in

the national economy. 20 C.F.R. § 404.1520(g). If the ALJ determines that the plaintiff can do

                                                 6
so, then the plaintiff is not disabled. Otherwise, the plaintiff is presumed to be disabled if the

impairment or combination of impairments has lasted or is expected to last for a continuous

period of at least twelve months.

III.   ALJ DECISION AND APPELLATE ISSUES

       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity

between July 7, 2009, her alleged disability onset date, and June 30, 2015, the date on which she

was last insured. R. 20.

       At step two, the ALJ found that Plaintiff did not have a severe impairment or

combination of impairments. R. 21–25. The ALJ therefore concluded that Plaintiff was not

disabled within the meaning of the Social Security Act at any time from July 7, 2009, her alleged

disability onset date, through June 30, 2015, her date last insured. R. 25.

       Plaintiff disagrees with the ALJ’s findings at step two and asks that the decision of the

 Commissioner be reversed and remanded for further proceeding. Plaintiff’s Brief, ECF No. 12;

 Plaintiff’s Reply Brief, ECF No. 16. The Commissioner takes the position that his decision

 should be affirmed in its entirety because the ALJ’s decision correctly applied the governing

 legal standards, reflected consideration of the entire record, and was supported by sufficient

 explanation and substantial evidence. Defendant’s Brief Pursuant to Local Civil Rule 9.1, ECF

 No. 13.

IV.    SUMMARY OF RELEVANT INFORMATION

       On August 10, 2015, Patrick J. Arnold, D.C., Plaintiff’s treating chiropractor, completed

 a fill-in-the-blank and check-the-box form entitled “General Medical Report.” R. 297–99. The

 chiropractor indicated that he first examined Plaintiff in November 1999 and that he continued

 to see her once every six to eight weeks since that time, having most recently examined her in

                                                  7
July 2015. R. 297. The chiropractor noted an ongoing history of neck, middle back, and lower

back pain and his physical findings included palpatory findings of muscle tightness and

tenderness in the cervical, thoracic, and lumbar spines. Id. He reported that cervical and

lumbar x-rays from March 11, 2015, revealed, inter alia, advanced degenerative changes in

the cervical spine with reversal of the normal lordotic curve in the lateral view and moderate

degenerative spondylosis in the lumbar spine with right lumbar curvature. Id. Dr. Arnold

diagnosed cervical disc degeneration, lumbar disc degeneration, neck pain, low back pain, and

subluxation of the cervical, thoracic, and lumbar spine. Id. In response to the question whether

he could provide, based on his medical findings, his medical opinion regarding Plaintiff’s

ability to engage in work related activities, Dr. Arnold checked the box marked “No.” R. 298.

      On July 5, 2018, the chiropractor completed a fill-in-the-blank and check-the-box form

entitled “Medical Assessment RFC Form,” R. 328–31, indicating that the information in the

form related to treatment between 2009 to July 2018. R. 328. According to Dr. Arnold,

Plaintiff could, in an eight-hour day, continuously sit for one hour, stand for five minutes, and

walk for one hour. Id. Plaintiff could occasionally lift and carry up to ten pounds, but could

never lift or carry twenty pounds. Id. Plaintiff could occasionally bend, climb steps, kneel, and

crawl, but could never stoop or crouch. Id. Plaintiff’s abilities to handle (gross manipulation),

finger (fine manipulation), and push/pull were also affected by her impairments, but her

abilities to reach (including overhead) and feel were not affected. Id. According to Dr. Arnold,

Plaintiff could grasp with either hand, but was incapable of fine manipulation with either hand

and could not push or pull with either leg. R. 329. Dr. Arnold reported that Plaintiff had pain

while sitting and that she needed to alternate between sitting and standing every ten to fifteen

minutes; however, she did not need a cane or other assistive device while engaging in

                                                8
 occasional standing/walking. Id. Dr. Arnold also reported that Plaintiff had pain in her upper

 extremities, and numbness in her hands, wrists, fingers, and she had trouble gripping and

 grasping objects; however, she did not drop things due to pain and numbness in her upper

 extremities and did not experience tremors. Id. Plaintiff frequently experienced symptoms

 severe enough to interfere with her attention and concentration. Id. Dr. Arnold reported no side

 effects from medication, but he opined that Plaintiff’s impairments would likely produce

 “good days” and “bad days.” Id. Dr. Arnold also opined that Plaintiff was “disabled at this

 time,” although he did not indicate when her symptoms began. R. 330. Dr. Arnold noted that

 Plaintiff has “constant pain which forces her to take Advil on a regular basis. Walking causes

 her hips to ache. Standing causes [lower back pain]. Sitting causes swelling in her legs.” Id.

 When asked to include any additional comments to describe any other limitations that would

 affect Plaintiff’s ability to work at a regular job on a sustained basis, Dr. Arnold responded

 that sitting for any length of time greater than twenty to thirty minutes causes swelling in her

 legs requires her to elevate her legs above her heart; standing longer than twenty minutes

 causes lower back pain; and she has advanced degenerative disease in her lower back. Id. At

 the bottom of the page, under his signature block, Dr. Arnold also noted as follows: “Cancer

 surgery 2001 – to remove lymph nodes from vulvar cancer the year before (2000). After the

 second surgery she progressively got worse with the swelling in her left leg. [T]o reduce that

 swelling now she must elevate her leg above her heart.” Id.

V.     DISCUSSION

       Plaintiff contends that the ALJ erred when she denied Plaintiff’s claim at step two of the

sequential evaluation by finding no severe impairments. Plaintiff’s Brief, ECF No. 12; Plaintiff’s

Reply Brief, ECF No. 16. Plaintiff specifically argues that the ALJ applied the incorrect legal

                                                 9
standard at step two, erred in considering the opinions of Dr. Arnold, her treating chiropractor,

erred in assessing the lay opinions of her husband, Richard Oeser, and erred in evaluating

Plaintiff’s subjective complaints. Id. The Commissioner disagrees, arguing that substantial

evidence supports the ALJ’s denial of benefits at step two of the sequential evaluation process.

Defendant’s Brief Pursuant to Local Civil Rule 9.1, ECF No. 13.

       “The step-two inquiry is a de minimis screening device to dispose of groundless claims.”

Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 546 (3d Cir. 2003). Therefore, “[t]he burden

placed on an applicant at step two is not an exacting one.” McCrea v. Comm’r of Soc. Sec., 370

F.3d 357, 360 (3d Cir. 2004). “Although the regulatory language speaks in terms of ‘severity,’

the Commissioner has clarified that an applicant need only demonstrate something beyond ‘a

slight abnormality or a combination of slight abnormalities which would have no more than a

minimal effect on an individual’s ability to work.’” Id. (quoting SSR 85-28, 1985 WL 56856, at

*3; citing Newell, 347 F.3d at 546). Courts must resolve any doubt as to whether this showing

has been made in favor of the claimant. Id.; see also Newell, 347 F.3d at 547. While a reviewing

court should not apply a more stringent standard of review when the Commissioner denies

benefits at step two, “its invocation is certain to raise a judicial eyebrow” because “step two is to

be rarely utilized as a basis for the denial of benefits[.]” McCrea, 370 F.3d at 361.

       Here, Plaintiff complains that the ALJ applied the incorrect standard of review at step

two of the sequential evaluation. Plaintiff’s Brief, ECF No. 12, pp. 11–15; Plaintiff’s Reply Brief,

ECF No. 16, pp. 1–5. This Court agrees. Although the ALJ recited that “[a]n impairment or

combination of impairments is ‘not severe’ when medical and other evidence

establish only a slight abnormality or a combination of slight abnormalities that would have no




                                                 10
more than a minimal effect on an individual’s ability to work[,]” R. 19 (citing 20 C.F.R. §

404.1522; SSR 85-28 and 16-3p), the ALJ did not actually apply this de minimis screening

standard when discounting Dr. Arnold’s opinions and finding Plaintiff’s impairments to be non-

severe at step two. Objective medical evidence supported Plaintiff’s subjective claims of

impairment and the opinions of Dr. Arnold, including the March 2015 x-rays of the cervical and

lumbar spine, which revealed “advanced degenerative changes in the cervical spine” with

reversal of the normal lordotic curve and moderate degenerative spondylosis in the lumbar spine

with right lumbar curvature. R. 297 (emphasis added). Plaintiff also received care from her

chiropractor every six to eight weeks from April 2011 forward, and she took Advil on a regular

basis to relieve her pain. R. 297, 330. The parties agree that Dr. Arnold, a chiropractor, is not an

“acceptable medical source.” See Hartranft v. Apfel, 181 F.3d 358, 361 (3d Cir. 1999) (citations

omitted); 20 C.F.R. § 404.1513(a). Although evidence from an “other source,” such as a

chiropractor, cannot be used to establish an impairment, 20 C.F.R. § 404.1513(a), such evidence

can be used to show the severity of a claimant’s impairment and how that impairment affects the

claimant’s ability to work, id. at § 404.1513(d)(1); see also SSR 06-3p (stating that opinions

from “other sources” therefore “are important and should be evaluated on key issues such as

impairment severity and functional effects, along with the other relevant evidence in the file” and

that “the Act requires us to consider all of the available evidence in the individual’s case record

in every case”).

       Notably, in this case, the ALJ found that Plaintiff in fact suffered medically determinable

impairments, including disorders of the cervical and lumbar spine. R. 21. The information

provided by Dr. Arnold was therefore admissible to show the severity of these impairments.

Moreover, the ALJ specifically found that Plaintiff’s impairments “could have been reasonably

                                                 11
expected to produce the alleged symptoms[.]” R. 23 (emphasis added). The ALJ acknowledged

this objective medical evidence, but she “minimized their import” at step two. See McCrea, 370

F.3d at 361. The ALJ focused on Plaintiff’s treatment history, characterizing her treatment as

“limited, conservative care” and observing that Plaintiff “has not required emergency room

treatment or hospitalization for exacerbation of her symptoms during the period at issue.” R. 23–

24. Relying on this conservative treatment, the ALJ appears to have imported to step two the

analysis appropriate at later stages of the sequential evaluation:

       The course of treatment does not support the claimant’s allegation of disability. As
       noted above, the record shows that the claimant has had limited, conservative care
       consisting of only chiropractic treatments. She has not required emergency room
       treatment or hospitalization for exacerbation of her symptoms during the period at
       issue.

R. 24 (emphasis added).

       A similar conflation of analyses resulted in the remand of the action in McCrea, 370 F.3d

at 362. In that case, the ALJ found that x-ray and MRI evidence revealed only “small” or “mild”

abnormalities, that complaints of pain were treated with over the counter non-steroidal anti-

inflammatory medications, and that an opinion as to limited physical functioning was entitled to

no significant weight because that opinion was “inconsistent with the medical evidence and

conservative treatment strategies detailed in the record.” Id. The United States Court of Appeals

for the Third Circuit concluded that “[w]e need not concern ourselves with this reasoning at

length. Although the observations made by the ALJ may or may not be relevant in later steps of

the sequential analysis . . . they certainly do not carry the day at step two.” Id. (citations omitted)

(emphasis added); see also Magwood v. Comm’r of Soc. Sec., 417 F. App’x 130, 132–33 (3d Cir.

2008) (“In this case, the ALJ ignored McCrea’s instruction by weighing the medical evidence

adduced by Magwood, including the opinion from her treating psychiatrist, against the

                                                  12
consultative examination of a psychologist and a consultative review of a psychiatrist. This was

error.”) (citations omitted). In both McCrea and Magwood, the Third Circuit concluded that the

claimants’ conditions were sufficiently “severe” under the de minimis step two standard to

warrant further consideration of the sequential evaluation process. McCrea, 370 F.3d at 362;

Magwood, 417 F. App’x at 132–33.

          The record in this action includes objective x-ray evidence of medically determinable

impairments which, as the ALJ expressly found, “could have been reasonably expected to

produce the alleged symptoms[,]” R. 23 (emphasis added), as well as the treating chiropractor’s

assessment of Plaintiff’s functional limitations. In light of this evidence, the Court cannot agree

that the ALJ applied the proper de minimis standard at step two of the sequential evaluation

process in finding that Plaintiff’s claim is “groundless” and that her claim to disability benefits

should be denied at step two. Moreover, this Court cannot find that this error at step two was

harmless where, as a result, the ALJ failed to fully consider Plaintiff’s allegations of disability.

See Sherrard v. Saul, No. 3:18-CV-01590, 2019 WL 4254134, at *7 (M.D. Pa. Aug. 12, 2019),

report and recommendation adopted, No. 3:18-CV-1590, 2019 WL 4256282 (M.D. Pa. Sept. 6,

2019) (“Additionally, the finding that all of Sherrard’s alleged impairments were either non-

medically determinable or non-severe cannot be deemed harmless error in this case. Indeed, had

Sherrard credited Dr. Kanouse’s opinion or otherwise found in his favor at step two, the

evaluation of his DIB claim may have resulted in a different outcome.”).

          For all these reasons, the ALJ’s denial of benefits at step two warrants remand in this

case. 2


2
 Plaintiff asserts a number of other errors in the Commissioner’s final decision denying benefits
at step two of the sequential evaluation. Because the Court concludes that the matter must be
remanded for further consideration of step two, the Court does not consider those claims.
                                                  13
VI.    CONCLUSION

       The Court therefore REVERSES the Commissioner’s decision and REMANDS the

matter for further proceedings consistent with this Opinion and Order.

       The Court will issue a separate Order issuing final judgment pursuant to Sentence 4 of 42

U.S.C. § 405(g).



Date: May 18, 2021                                  s/Norah McCann King
                                                  NORAH McCANN KING
                                            UNITED STATES MAGISTRATE JUDGE




                                               14
